Citation Nr: 0029336	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-17 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Pat Broudy


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her granddaughter



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.  He died on August [redacted], 1995.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. Based on an estimate by the Department of Defense of the 
dose of ionizing radiation which the veteran received 
during active service and on scientific studies, VA's 
Undersecretary for Health found that it was unlikely that 
the veteran's cause of death, a brain tumor, was related 
to radiation exposure.

2. The dose estimate submitted by the appellant was not from 
a credible source.

3. The veteran's private treating physician offered no 
rationale for an opinion that a brain tumor might 
conceivably be related to radiation exposure.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation is not warranted.  
38 U.S.C.A. §§  1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.311, 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death; in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(a) (2000).  

In the instant case, the appellant has contended that 
glioblastoma (a tumor of the brain), the veteran's cause of 
death, was the result of ionizing radiation which he received 
as a crewmember aboard a United States Navy ship in 1954.  

The veteran's service medical records are negative for any 
abnormality or disease of the brain.  At an examination for 
separation in April 1956, no physical defects were found. 

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c) (West 1991); see also 38 C.F.R. 
§ 3.309(d) (2000).  Second, 38 C.F.R. § 3.311(b) (2000) 
provides a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
can be established by showing that the disease or malady was 
incurred during or aggravated by service, a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d. 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996).  The Board will not address the first 
method by which service connection can be accomplished except 
to note that a tumor of the brain or cancer of the brain is 
not included in the 15 types of cancer which are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c).  

As to the second method, for purposes of 38 C.F.R. 
§ 3.311(b), a tumor of the brain is considered a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2)(xx).  Under that 
regulation, when it is determined that:  

(i)  The veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) 
such disease first became manifest within 
the period specified in paragraph (b)(5) 
of this section [for a tumor of the 
brain, five years or more after 
exposure], the claim will be referred to 
the Under Secretary for Benefits for 
consideration, 38 C.F.R. § 3.311(b)(1), 
(c), of certain factors, including the 
dose data received, 38 C.F.R. 
§ 3.311(e)(1), pursuant to a request made 
to the Department of Defense, 38 C.F.R. 
§ 3.311(a)(2)(ii).  The Under Secretary 
for Benefits may request an advisory 
medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(c)(1).  If 
the Under Secretary for Benefits 
determines that there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, he shall so inform the RO in 
writing, setting forth the rationale for 
the conclusion.  38 C.F.R. 
§ 3.311(c)(1)(ii); see also Ramey, 9 Vet. 
App. at 45 (holding that 38 C.F.R. 
§ 3.311(b) does not establish a 
presumption of service connection for 
radiogenic diseases).  

In the instant case, the Defense Special Weapons Agency 
(DSWA) reported to the RO in December 1996 that: the veteran 
was a confirmed participant of Operation CASTLE, which was a 
series of 6 nuclear tests in the Pacific Proving Grounds in 
1954; the reconstructed mean radiation exposure reading for 
the 617 listed crewmen was 0.442 rem gamma, with a range of 
exposure from zero to 2.95 rem gamma, which readings were 
within present national occupational radiation exposure 
standards, which permit 5 rem per calendar year.  With regard 
to the veteran's dose assessment, the DSWA reported that: his 
ship was at least 25 nautical miles from ground or surface 
zero of each shot and, therefore, he was too distant for any 
shot to have received any measurable amount of initial gamma 
or neutron dose; based on dose reconstruction and a cohort 
film badge, the veteran's total external dose was 0.6 rem; 
and his total committed dose equivalent to the brain was less 
than 0.15 rem.

The RO referred the appellant's claim to the Compensation and 
Pension Service, VA Central Office, which, in turn, referred 
the claims folder to the Under Secretary for Health and 
requested an opinion as to whether it was likely, unlikely, 
or at least as likely as not that the veteran's death from 
glioblastoma resulted from exposure to ionizing radiation in 
service.  

VA's Chief Public Health and Environmental Hazards Officer, a 
physician, reported in February 1997 that: most studies show 
no excess risk or a nonstatistically significant increased 
risk for brains tumors, especially when the dose is less than 
100 rads; and, in her opinion, it was unlikely that the 
veteran's brain tumor can be attributed to exposure to 
ionizing radiation in service.  

VA's Director of the Compensation and Pension Service 
reported to the RO in February 1997 that, as a result of the 
medical opinion, and following a review of the evidence in 
its entirety, there was no reasonable possibility that the 
veteran's death was the result of radiation exposure.

The appellant and her representative contend that the 
veteran's dose assessment from official Department of Defense 
sources is in error.  They have submitted an excerpt from a 
book published in 1994 entitled "Elements of Controversy: 
The Atomic Energy Commission and Radiation Safety in Nuclear 
Weapons Testing 1947-1974", by Barton C. Hacker, which 
states that, in March 1954, the Operation CASTLE task force 
commander and superior Naval officials authorized a maximum 
exposure of 7.8 roentgens for 225 helicopter, small boat, and 
flight deck crewmembers.  The appellant and her 
representative contend that the veteran was one of the 225 
service members referred to by the author of the book, but 
they have provided no supporting evidence for that belief 
beyond the veteran's statement prior to his death that he had 
flight deck duties during Operation CASTLE.  In any event, 
the passage from the book is not a dose assessment from 
official sources, which 38 C.F.R. § 3.311(a)(2)(ii) requires 
VA to use when adjudicating a claim that a veteran sustained 
disability or death as a result of exposure to ionizing 
radiation.

38 C.F.R. § 3.311(a)(3) provides that, when necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert selected by the Director of 
the National Institutes of Health.  A dose estimate shall be 
considered from a "credible source" if prepared by a person 
certified by an appropriate professional body in the field of 
health physics, nuclear medicine, or radiology and if based 
on analysis of the facts and circumstances of the particular 
claim.  See 38 C.F.R. § 3.311(a)(3)(ii).

The appellant and her representative submitted an estimate of 
the dose of radiation to the head (brain) received by the 
veteran during Operation CASTLE, which was prepared by 
W.J.B., who identified himself as a principal health 
physicist, retired from a contractor to the United States 
Department of Energy after 35 years of service in radiation 
safety at the Nevada Test Site.  W.J.B. estimated that the 
veteran received 375 rem to his head (over 100 times the 
official dose estimate from DSWA) and 10 to 15 rem to the 
brain, which, he reported, was sufficient to cause brain 
cancer.  However, W.J.B. did not indicate and the record does 
not show that he has been certified in health physics by 
either the American Board of Health Physics or the American 
Board of Medical Physics or that he has training and 
expertise in the fields of nuclear medicine or radiology.  He 
is thus not a credible source, as defined by the regulation 
set forth above, and his dose estimate does not trigger a 
referral to an independent expert for reconciliation of his 
dose estimate and the official dose estimate.   

Because the only competent evidence is against the claim, the 
Board finds that the appellant has not met her burden of 
proof to establish service connection for the cause of the 
veteran's death based on the statutory and regulatory 
presumption concerning radiogenic diseases.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.311.

As noted above, direct service connection can also be 
established for cancer which is claimed to be attributable to 
radiation exposure during active service.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by service, 38 USCA 
§§ 1110, 1131 (West 1991), and service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, 38 CFR 
sec. 3.303(d) (2000).

With regard to her claim for service connection for the cause 
of the veteran's death on a direct basis, the appellant 
evidently relies on the excerpt from the book referred to 
above, the dose estimate of W.J.B., and a statement by a 
physician who treated the veteran during his last illness.  
The Board finds that the excerpt from the book, which 
contains no information specific to the veteran concerning 
the dose of radiation he received  and which, similarly, 
contains no information concerning the veteran's development 
of a brain tumor, has no probative value on the issue of 
whether the veteran's fatal brain tumor was related to any 
event while he was on active duty.  As W.J.B. is not, by 
applicable regulation, a credible source of a dose estimate, 
the Board finds that his opinion has no probative value.

In support of her claim, the appellant submitted a statement 
by K.L.S., MD, a specialist in internal medicine.  He stated 
that: he treated the veteran from 1986 until his death in 
1995; the veteran suffered from astrocytoma of the brain, 
severe inflammatory bowel disease, status post colostomy, and 
hypertension with progressive arteriosclerotic involvement, 
which required an a nephrectomy; "I cannot explain the 
progressive nature of his illnesses by coincidence alone"; 
and, "It is quite conceivable that his illnesses were 
triggered exposure to agents such as radiation or 
radioactivity, as these have been shown to cause long term 
medical damage".

The Board notes that Dr. K.L.S., in substance, said no more 
than that it is possible that a brain tumor may be related to 
radiation exposure.  He did not state or use words that can 
be construed as implying at least as likely as not the 
existence of a causal connection in the veteran's case, nor 
did he provide a medical or scientific rationale for his 
suggestion that radiation exposure many years earlier was 
related to the veteran's fatal brain tumor.  Therefore, 
weighing his opinion against the opinion of VA's 
Undersecretary for Health, which was based on an official 
dose estimate and scientific studies, the Board finds that 
Dr. K.L.S.'s opinion has less probative weight on the issue 
of whether the veteran's radiation exposure in 1954 caused 
his death in 1995.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation, on either a direct 
or presumptive basis.  38 U.S.C.A. §§  1110, 1112; 38 C.F.R. 
§§  3.311, 3.312.

At the appellant's personal hearing in August 2000, the 
undersigned indicated that he might request an opinion from 
an independent medical expert.  However, because the dose 
estimate which was submitted by the appellant was not from a 
credible source and the private physician's opinion was at 
most only tepid and not supported by a convincing rationale, 
the Board finds that there is no reasonable basis to warrant 
seeking another opinion concerning the etiology of the 
veteran's brain tumor.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation is denied.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 
